Title: To Thomas Jefferson from the Commissioners of the Federal District, 6 June 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
George Town 6 June 1792

We hand, through Majr. Ellicott, for the Presidents view, a Draft for the Capitol by Wm. Hart of Taney Town, and an imperfect Essay of Mr. Faw. These are all we have yet received. Nothing has happened in the Course of this meeting worth communicating. We are Sir your obedt hble Servts

Th. Johnson
Dd: Stuart
Danl. Carroll

